264 S.C. 292 (1975)
214 S.E.2d 328
In the Matter of Samuel B. RAY, Jr., Respondent.
20008
Supreme Court of South Carolina.
May 7, 1975.
*293 Messrs. Daniel R. McLeod, Atty. Gen., and A. Camden Lewis, Asst. Atty. Gen., of Columbia, for Complainant.
Messrs. W.D. Rhoad, of Bamberg, and Frank L. Taylor, of Columbia, for Respondent.
May 7, 1975.
Per Curiam:
This disciplinary proceeding was instituted by the Board of Commissioners on Grievances and Discipline, against Samuel B. Ray, Jr., the respondent herein, who has been duly admitted and licensed to practice law in this State.
The complaint alleged that the respondent had committed acts of misconduct which tended to pollute the administration of justice and bring the courts or the legal profession into disrepute. It was further alleged that on December 3, 1973, in the United States District Court for the District of South Carolina, Columbia Division, the respondent entered a plea of nolo contendere to a charge that he violated Title 26, Section 7203, U.S. Code, and that thereafter on December 7, 1973 he was sentenced to a term of imprisonment. Section 7203 of the U.S. Cole provides penalties for wilful failure to file a tax return, supply information thereabout, or pay the tax.
A hearing was convened before a duly appointed Panel of the Commissioners on Grievances and Discipline and thereafter its report was reviewed by the full Board. It was the recommendation of the Board that the respondent should be indefinitely suspended from the practice of law in this State. The matter is now before the Court upon a rule to show cause why a disciplinary order should not be issued by this Court. The respondent has filed no brief or return challenging the recommendation of the Board and after a full consideration of the record and recommendation of the Board this Court is of the view that such recommendation *294 should be adopted and that the respondent should be indefinitely suspended from the practice of law in this State.
Accordingly, it is ordered that Samuel B. Ray, Jr., the respondent herein, be indefinitely suspended from the practice of law in this State and that he forthwith surrender to the Clerk of this Court his license to practice.
Let this Order be published with the opinions of this Court.
NESS, J., not participating.